Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 7/14/22 has been entered and fully considered.
Claim 1 has been amended.
Summary
Applicant’s arguments see pages 6-9, filed 7/14/22, with respect to claims 1-20 have been fully considered and are persuasive.  The 103 rejection of claims 1-20 have been withdrawn.
Claims 1-20 are pending and have been considered.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically, the combination of a surfactant of formula(I)

    PNG
    media_image1.png
    112
    465
    media_image1.png
    Greyscale
, recited in the claims; which is outside the scope of prior art.
	GHUMARE ET AL. (US PG PUB 20170081582) is the closest prior art that teaches:
GHUMARE teaches a surfactant corresponding to that which is instantly claimed by formula (I) and (II) ([0007]) wherein gemini surfactants are a class of surfactants that include two lyophilic and two lyophobic moieties connected at the level of the head groups or very close to the head groups by a spacer group. The amido-amine based cationic gemini surfactants used in several exemplary methods have the Formula I and II.  The abstract teaches the methods for stabilizing a formation containing water sensitive materials. The methods include forming a composition comprising at least one amido-amine based cationic gemini surfactant and treating the water sensitive materials with an effective amount of the composition. When used, it is included in an amount of from about 0.01 to about 12 weight percent by weight of the treatment fluid ([0015]).
	However, GHUMARE differs from the claimed invention in that GHUMARE compound does not include the oxyethylene repeating units as indicated in formula (I) of the claimed invention. Consequently, GHUMARE does not disclose or suggest the surfactant of Applicant’s claimed invention.
Therefore, any combination of GHUMARE fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771





/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771